Citation Nr: 0421956	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  95-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for impairment of the right lower extremity, due to 
multiple sclerosis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for impairment of the left lower extremity, due to 
multiple sclerosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for impairment of the right upper extremity, due to 
multiple sclerosis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for impairment of the left upper extremity, due to 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active naval service from September 1988 to 
July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO), dated in August 1994.  

Thereafter, in a July 2001 rating decision, the RO determined 
that separate ratings were warranted for different 
manifestations of the veteran's multiple sclerosis.  See 
38 C.F.R. § 4.124a, Note (providing for ratings in excess of 
the 30 percent minimum for multiple sclerosis).  Thus, the RO 
assigned initial evaluations as follows: impairment of the 
right lower extremity, due to multiple sclerosis (20 
percent); impairment of the left lower extremity due to 
multiple sclerosis (20 percent); impairment of the right 
upper extremity (minor) due to multiple sclerosis (10 
percent); and impairment of the left upper extremity (major) 
due to multiple sclerosis (10 percent), all effective July 
13, 1994.  Although separate ratings were granted, the issues 
of entitlement to higher initial evaluations for the various 
manifestations of multiple sclerosis remain in appellate 
status, as the maximum available schedular ratings have not 
been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Subsequently, this case was remanded to the RO in August 
2003.  The development that was requested in this remand has 
been accomplished, and the case has been returned to the 
Board.

The veteran also completed an appeal as to the issues of 
entitlement to a higher initial evaluation for residuals of a 
left nephrectomy and entitlement to service connection for 
bronchitis, pharyngitis, hypertension, and low back strain.  
However, the Board previously disposed of these issues un an 
April 2002 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right lower extremity impairment is no more 
than moderately disabling, with ataxia and decreased 
strength.

3.  The veteran's left lower extremity impairment is no more 
than moderately disabling, with ataxia, decreased strength, 
and painful spasms in December 2001.

4.  The veteran's right upper extremity impairment is no more 
than mildly disabling, with a mild decrease in strength and a 
slight tremor.

5.  The veteran's left upper extremity impairment is no more 
than mildly disabling, with a mild decrease in strength and 
sensation and a slight tremor.

6.  The veteran's symptoms of multiple sclerosis have 
remained relatively stable, with essentially normal 
neurological evaluations, aside from the upper and lower 
extremity findings; clinical evaluations have not 
demonstrated the presence of ascertainable residuals 
warranting additional separate compensable ratings.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for right lower extremity impairment, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2003).

2.  The criteria for an initial evaluation in excess of 20 
percent for left lower extremity impairment, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8520 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for right upper extremity impairment, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8515 (2003).

4.  The criteria for an initial evaluation in excess of 10 
percent for left upper extremity impairment, due to multiple 
sclerosis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits and redefine the obligations of VA with 
respect to the duty to assist the claimant with the 
development of facts pertinent to a claim.  

In this case, VA's duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, under 38 U.S.C.A. §§ 5102 and 5103, was satisfied in 
part in a July 2001 Supplemental Statement of the Case, in 
which the RO described the criteria for a higher evaluation 
level for each of the veteran's disorders.  The veteran was 
further notified of the type of evidence needed to support 
his claims in a December 2003 letter.  In this letter, the 
"Tiger Remand Team" of the Cleveland, Ohio VARO described 
the type of evidence that would substantiate the veteran's 
claims (e.g., medical evidence to show that his condition had 
increased in severity), notified him that he could obtain and 
submit evidence in support of his claim, and informed him 
that VA would obtain private medical evidence (upon the 
receipt of signed release forms), as well as VA, military, 
and Social Security Administration evidence.  Consequently, 
the Board is satisfied the veteran was notified and aware of 
the evidence needed to substantiate his claims and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

Several aspects of VA's "duty to notify" have been the 
subject of recent court decisions.  The Board notes that, in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted 
Veterans Benefits Act of 2003 permits VA to adjudicate a 
claim within a year of receipt of the claim.  The provision 
is retroactive to the effective date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 
183, § 707(b), 117 Stat. 2651, 2673) (Dec. 2003).

Also, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was issued in 
August 1994, well before the enactment of VCAA.  
Consequently, VA could not possibly have informed the veteran 
of at law that did not yet exist.  Moreover, in Pelegrini II, 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VA O.G.C. Prec. Op. No. 7-2004.
 
In addition, in Pelegrini II, the Court acknowledged that the 
VA Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  The Court noted 
that the doctrine of harmless error is to be used only "when 
a mistake of the administrative body is one that clearly had 
no bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C.A. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Court shall "take due account of the rule of 
prejudicial error").   

While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  After the 
notice was provided, the case was readjudicated, and a 
Supplemental Statement of the Case was provided to the 
veteran in March 2004.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, as well as to respond to VA notices.  

Additionally, the Board notes that, in order to be consistent 
with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA 
notice letter must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notify the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In this case, the VCAA notice 
provided to the appellant in December 2003 does contain the 
"fourth element."  The veteran was specifically requested 
to "send us any additional information or evidence within 60 
days of the date of this letter."  As each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements constitutes 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As indicated above, VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  In this regard, the Board observes that 
VA has obtained private, military, and VA medical records 
corresponding to medical treatment reported by the veteran.  
The veteran has also been afforded multiple VA examinations, 
the most recent of which was conducted in December 2002.  
There is no indication that the veteran has suggested to VA 
that his disabilities have markedly worsened since this 
examination was conducted, and the Board is therefore 
satisfied that the findings from this examination are 
sufficiently contemporaneous for evaluation purposes in this 
decision.

In June 2003, the veteran provided signed release forms for 
medical evidence from a naval air station and two private 
treatment providers.  In the noted December 2003 VCAA letter, 
the veteran was notified that those forms were now outdated 
and also were incomplete, and he would have to fill out new 
release forms for such evidence to be obtained.  There is no 
indication that the veteran has responded to this letter to 
date.

In this regard, the Board notes that VA's "duty to assist" 
is not a one-way street.  If  
a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence, including providing signed release forms.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's failure to respond to 
VA's efforts to assist him with the factual development of 
his claims, no further effort will be expended to assist him 
in this regard.  
 
Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  The Board finds 
that the "duty to assist" and "duty to notify" provisions 
of the VCAA have been fulfilled to the extent possible with 
regard to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Factual background

In the appealed August 1994 rating decision, the RO granted 
service connection for multiple sclerosis, as shown by his 
service medical records, and assigned the minimum 30 percent 
evaluation required under 38 C.F.R. § 4.124a, Diagnostic Code 
8018 on the basis of minimal limitation of functioning.  This 
evaluation was effectuated as of July 1994.

The veteran underwent a VA neurological examination in 
January 1995, during which he reported that he had not worked 
since August 1994.  His main complaint was decreased energy.  
A motor examination revealed mild weakness diffusely of 5-/5 
throughout.  Reflexes were 3/4 and symmetric, without clonus 
and with downgoing toes.  A sensory examination was 
unremarkable.  The veteran's gait was slightly slow, and he 
had difficulty with tandem walking.  Romberg and drift 
testing were negative, however.  The examiner rendered a 
diagnosis of definite multiple sclerosis, manifested by an 
abnormal spinal fluid, an abnormal visual evoked response in 
the right eye, and a prior episode of right neuritis.  
Previous symptoms were noted to include paraparesis and 
dizziness, and the examiner again reported the veteran's 
complaints of a decreased energy level.

A VA general medical examination, also from January 1995, 
revealed the extremities to be symmetrical, with no 
deformities and good peripheral pulses.  The examiner 
rendered a diagnosis of multiple sclerosis, with evidence of 
remission currently.

A VA treatment record, dated in August 1996, reflects that 
the veteran had complaints of episodic weakness in the left 
upper extremity, and an ataxic gait was noted.  The examiner 
rendered an assessment of an exacerbation of multiple 
sclerosis.

In September 1996, the veteran underwent a further VA 
neurological examination, during which he reported occasional 
numbness in the left arm and a gait that was "off and on" 
but without definite focal paralysis.  Upon examination, a 
motor examination revealed no focal weakness, and reflexes 
were +2, except for +3 in the left triceps.  Sensory testing 
was unremarkable, other than slightly diminished pin prick 
over the left arm.  The veteran could walk and tandem walk 
"fairly well," and his gait was not pathologic.  The 
examiner noted that the veteran's current objective 
neurological examination "actually is quite good," with the 
only remarkable symptoms being the slightly increased triceps 
reflex and the diminished sensation in the left arm.  As to 
employability, the examiner noted that there was no 
significant motor weakness or difficulty with movement and 
gait, and "some type of employment may be considered."  
Other subjective complaints, including decreased energy, 
fatigue, and visual blurring, were noted to possibly preclude 
"work effort," and the veteran's overall diagnosis of 
multiple sclerosis "also may restrict him from certain 
type[s] of job activities." 

A VA treatment record from March 1997 reflects that the 
veteran was to be loaned a wheelchair, as his multiple 
sclerosis diagnosis "is exacerbated with weakness of both 
lower and upper extremities."  An evaluation in September 
1997 revealed that increased gripping of the right hand 
caused greater pain and complicated the functioning of the 
hand.  However, the veteran indicated that he was did not 
want to undergo hand strengthening therapy.  

During an October 1997 VA neurological examination, the 
veteran reported an exacerbation of multiple sclerosis six 
months earlier, with weakness, pain, and tingling in his 
extremities, that necessitated use of a wheelchair for six to 
seven weeks.  The examination revealed his deep tendon 
reflexes to be intact and brisk.  The strength of his upper 
extremities was 3/5 to 4/5, and his lower extremity strength 
was 3/5 on the right and 4/5 on the left.  He had slow 
alternating movements of the hands.  His heel to toe walk 
showed some unsteadiness.  Romberg testing revealed 
unsteadiness "just by closing his eyes without anyone 
touching him."  He was able to walk heel-to-toe, but, again, 
his balance was somewhat poor.  The diagnosis was multiple 
sclerosis, with exacerbations severely incapacitating.  

Based on the aforementioned medical evidence, the RO, in a 
December 1997 rating decision, increased the veteran's 
evaluation for multiple sclerosis to 50 percent, effective 
from July 1994.

During his June 2001 VA examination, the veteran reported 
symptoms relating to the left thigh.  The examination 
revealed no edema, muscle atrophy, or motor function defects 
of the extremities.  A sensory examination was normal, as 
were reflexes.  Upon examination, the veteran's gait was 
normal, although the examiner indicated that there was 
"evidence of limited function such as when standing or 
walking due to fatigue and unsteady gait."  The examiner 
noted that the veteran's multiple sclerosis "prevents him 
from doing normal daily activities," but no further specific 
information as to the individual extremities was provided.

As noted above, in a July 2001 rating decision, the RO 
determined that separate ratings were warranted for different 
manifestations of the veteran's multiple sclerosis.  
Accordingly, the RO assigned initial evaluations for 
impairment of the right lower extremity, due to multiple 
sclerosis (20 percent); impairment of the left lower 
extremity due to multiple sclerosis (20 percent); impairment 
of the right upper extremity (minor) due to multiple 
sclerosis (10 percent); and impairment of the left upper 
extremity (major) due to multiple sclerosis (10 percent), all 
effective as of July 1994.  (The above ratings equate to a 50 
percent evaluation under 38 C.F.R. § 4.25 (2003).)  These 
separate evaluations have since remained in effect and are at 
issue in this case.

An Air Force treatment record from December 2001 reflects 
that the veteran reported paresthesias in both hands and both 
feet, ataxia, and increased fatigue.  He also noted that the 
left leg had "uncontrollable, painful" spasms.  He was 
using a cane at that time and noted that his legs would feel 
wobbly and weak with prolonged standing.  Sensory testing 
revealed diminished pinprick over the left anteromedial thigh 
and medial lower leg but was otherwise intact.  The gait was 
antalgic on the left leg, and there appeared to be an 
involuntary extension of the left knee, with secondary pain 
in the thigh and calf.  However, the veteran was able to heel 
and toe walk without difficulty, and tandem walking was 
accomplished with only mild difficulty.  The examiner further 
noted a possible pathological reflex on the left foot, and 
his postural ataxia appeared to be "out of proportion to the 
ability to tandem walk."  Later, in the same month, the 
veteran reported that the left leg spasms had stopped.  A 
February 2002 evaluation revealed a bilateral spastic catch 
in both lower extremities.  Mild to moderate left foot 
swelling was noted in June 2002, but the veteran's complaints 
at that time concerned a left ankle sprain rather than 
multiple sclerosis.

In December 2002, the veteran underwent a further VA 
neurological examination, during which he reported being 
wheelchair-bound on two different occasions in the past "due 
to not enough strength to stand up."  He reported current 
tingling in his hands, with shaking and weakness with 
physical activity.  Upon examination, motor and sensory 
examinations were normal, as were gait, tandem gait, and 
walking on heels and toes testing.  The examiner did note a 
slight tremor, more in the right hand than on the left.  
Plantar testing revealed no response on the right and 
equivocal findings on the left.  The examiner noted that 
"the diagnosis of multiple sclerosis cannot be made in this 
patient in the absence of any plaques in the brain and spinal 
cord.  The neurological examination was noted to be normal, 
except for a mild physiological tremor, an equivocal left toe 
sign, and a mild right temporal pallor in the right fundus 
with normal visual acuity.

Laws and regulations regarding increased evaluation claims 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; however, if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic criteria and analysis: lower extremities

The RO has evaluated the veteran's lower extremity disorders 
separately at the 20 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Under this section, moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent evaluation.  In cases of 
moderately severe incomplete paralysis, a 30 percent 
evaluation is assigned.

In assigning a 20 percent evaluation for the right lower 
extremity disorder, the RO has also made a reference to 
Diagnostic Code 8018.  Under this section, a minimum 
evaluation of 30 percent is assigned in cases of multiple 
sclerosis.  The Board observes, however, that the combined 
evaluations for the veteran's extremity disorders is 50 
percent, well in excess of the required 30 percent, so no 
further consideration of this particular code section is 
necessary.

With regard to both lower extremities, the veteran's VA 
examinations have shown variable symptoms, with some evidence 
of ataxia and decreased strength in October 1997.  Indeed, 
the October 1997 VA examination report contains a notation of 
"severely incapacitating" multiple sclerosis.  This 
notation, however, was made broadly about the veteran's 
disability as a whole; the examiner did not specify that 
either lower extremity was severely disabling in and of 
itself.  By contrast, the June 2001 VA examination revealed 
no edema, muscle atrophy, or motor function defects of the 
lower extremities, and the December 2002 VA examination 
showed only an equivocal left toe sign.

Beyond the examination reports, the Board is aware that the 
veteran has used a wheelchair in the past, but the medical 
records do not contain a specific description of the severity 
of his symptoms at the exact times when wheelchair use was 
prescribed.  The veteran also reported left lower extremity 
spasms in December 2001, but these apparently resolved within 
the same month.

Overall, the Board is aware that the veteran has had 
significant symptoms in both lower extremities during the 
pendency of this appeal, but the evidence of record, on 
balance, does not support the finding that either lower 
extremity disorder is more than moderately disabling in 
degree.  Consequently, the preponderance of the evidence is 
against the veteran's claims for initial evaluations in 
excess of 20 percent for impairment of the right and left 
lower extremities, due to multiple sclerosis, and these 
claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Diagnostic criteria and analysis: upper extremities

The RO has evaluated the veteran's upper extremity disorders 
separately at the 10 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Under this section, mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation.  In cases of moderate 
incomplete paralysis, a 20 percent evaluation is assigned for 
a minor extremity, while a 30 percent evaluation is warranted 
for a major extremity.

The Board has reviewed the noted medical reports and observes 
that the veteran's upper extremity symptomatology has been 
less significant than his lower extremity symptomatology.  
During the pendency of this appeal, there has been evidence 
of slightly diminished sensation on the left and a slight 
tremor that was more prominent on the right than on the left.  
Again, the examiner who conducted the October 1997 VA 
examination rendered a diagnosis of "severely 
incapacitating" multiple sclerosis, but the only relevant 
abnormal clinical finding noted on examination was a mild 
decrease in strength.  (Emphasis added.)  Thus, it is evident 
from the veteran's treatment reports that his right and left 
upper extremity disorders are no more than mildly disabling 
overall.

Consequently, the preponderance of the evidence is against 
the veteran's claims for initial evaluations in excess of 10 
percent for impairment of the right and left upper 
extremities, due to multiple sclerosis, and these claims must 
be denied.  Again, as the preponderance of the evidence is 
against the veteran's claims, 38 U.S.C.A. § 5107(b) is not 
applicable in this case.

As to the question of whether there are any additional 
residuals of multiple sclerosis warranting separate ratings, 
the Board notes that the medical evidence as a whole shows 
that the veteran's symptoms of multiple sclerosis have 
remained relatively stable, with essentially normal 
neurological evaluations, aside from the upper and lower 
extremity findings.  Neurological examinations have not 
revealed clinical findings consistent with the presence of 
ascertainable residuals warranting separate compensable 
ratings.  However, given the veteran's history of 
exacerbations with fatigue, the Board finds that the question 
of whether an extra-schedular rating is warranted under the 
provisions of 38 C.F.R. § 3.321(b) should be remanded to the 
RO for further development and consideration.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for impairment of the right lower extremity, 
due to multiple sclerosis, is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for impairment of the left lower extremity, due 
to multiple sclerosis, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for impairment of the right upper extremity, 
due to multiple sclerosis, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for impairment of the left upper extremity, due 
to multiple sclerosis, is denied.



REMAND

The Board finds that the relevant medical evidence of record 
raises a question of whether an extra-schedular rating is 
warranted under the provisions of 38 C.F.R. § 3.321(b).  The 
governing norm in such exceptional cases is that such a 
referral is warranted when there is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  While these is no history 
of frequent hospitalizations, given the veteran's history of 
exacerbations of multiple sclerosis symptoms, with fatigue 
and generalized weakness, albeit with a paucity of abnormal 
objective findings reported in recent years other than those 
that support his current ratings for the upper and lower 
extremities, he should be provided with an opportunity to 
present evidence in support of an extra-schedular rating 

In view of the foregoing, the veteran's claim is remanded to 
the RO for the following actions:

1.  The veteran should be requested to 
provide any information relating to 
industrial impairment from the early 
1990s to the present, to include any lost 
time from work or any other adverse 
effects on employment due to his multiple 
sclerosis. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.
 
3.  The RO should then readjudicate the 
issue of whether the veteran's multiple 
sclerosis warrants a referral the 
Director, Compensation and Pension 
Service, for consideration of an extra-
schedular rating under the provisions of 
38 C.F.R. § 3.321(b).  

If the benefit sought remains denied, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case (SSOC) and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



